       Case: 1:18-cr-00696 Document #: 268 Filed: 03/23/21 Page 1 of 1 PageID #:2493




                                 UNITED STATES DISTRICT COURT
                                    Northern District of Illinois
                                    219 South Dearborn Street
                                      Chicago, Illinois 60604

Thomas G. Bruton                                                                312-435-5670
Clerk



Date: 3/23/2021                                       Case Number: 18-cr-696

Case Title: USA v. Safoo                              Judge: Blakey




               USA

                           267




                                                      Thomas G. Bruton, Clerk

                                                      By: /s/ Michael Pease
                                                         Deputy Clerk




Rev.
